DETAILED ACTION
Amendment filed on 05/07/2019.
Claims 1, 3-23, 25-31 are pending.
Claims 2 and 24 are canceled.
Claims 1, 3-23 and 25-31 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. John Lomenick on 08/13/2021.
The application has been amended as follows: 
Please see attached pdf document labeled as: Examiner’s Amendment.
REASONS FOR ALLOWANCE
The present invention is directed to Service and Format Indication Techniques for Downlink Control Information.  Each independent claim identifies the uniquely distinct features: regarding claim 1, transmitting, from a user equipment (UE), a signal to a base station that the UE is capable of supporting a first feature set comprising a first priority and a second feature set comprising a second priority, in combination with other limitations in the claims.
The closest prior art, Chatterjee et al., (US 2019/0274032 A1) disclose conventional way of determining a capability of a UE to support a first downlink control 
The closest prior art, Li et al., (CN 101932024) disclose conventional way of determining amount of configured DCI formats within specific search space of user equipment in configured downlink unit carrier of user equipment; respectively performing priority ordering to each DCI format supported by current configured transmission mode to obtain priority ordering result of each DCI format supported by current configured transmission mode; determining a set of the configured DCI formats within the specific search space of user equipment in the downlink unit carrier according to the amount of the configured DCI formats and the priority ordering result of said DCI format; transmitting DCI to the user equipment using the DCI format in said set, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Aiba et al., (US 9,094,165 B2) disclose conventional way the base station apparatus includes information for requesting the transmission of the sounding reference signal in a first downlink control information format or a second downlink control information format, and transmits the information to the mobile station apparatus, the mobile station apparatus transmits, based on detection of the information, the sounding reference signal to the base station apparatus, and a first parameter used for the transmission of the sounding reference signal based on the detection of the 
Claims 23, 29 and 30 encompasses limitations that are similar to claim 1. Thus, claims 23, 29 and 30 are allowed based on the same reasoning as discussed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473